       Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 1 of 30



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

THE REDEEMED CHRISTIAN CHURCH OF:
GOD (VICTORY TEMPLE) BOWIE,
MARYLAND                        :

       v.                            :   Civil Action No. DKC 19-3367

                                     :
PRINCE GEORGE’S COUNTY, MARYLAND
                                     :

                           MEMORANDUM OPINION

       The Redeemed Christian Church of God (Victory Temple) Bowie,

Maryland (“Plaintiff” or “Victory Temple”) filed this lawsuit

against Prince George’s County, Maryland (“Defendant” or “the

County”) alleging that the County’s denial of Victory Temple’s

application for an amendment to the Prince George’s County Water

and Sewer Plan violated the substantial burden provision of the

Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”).    (ECF No. 1).      Victory Temple sought a preliminary

injunction but, following a denial of the County’s motion to

dismiss (ECF No. 20), the parties agreed to expedited discovery

and a bench trial.     The County moved to amend its answer (ECF No.

34), and then filed a supplemental modifying the request (ECF No.

35).   Victory Temple had consented to the motion as modified, and

it will be granted.     The parties submitted trial briefs (ECF Nos.

46; 47), and the three-day bench trial occurred over Zoomgov.com
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 2 of 30



from June 23 to June 25, 2020.       The court now issues findings of

fact and conclusions of law pursuant to Fed.R.Civ.P. 52(a).

I.   Background

     Victory Temple is a religious congregation of the Redeemed

Christian Church of God (“RCCG”).            The RCCG is an evangelical

church and was founded in Nigeria in 1952.            There are 40,000 RCCG

parishes globally, including 700 RCCG parishes within the United

States.    The RCCG’s main goal is to win souls and it aims to

accomplish that goal by “plant[ing] churches within five minutes

walking distance in every city and town of developing countries

and within [ten] minutes driving distance in every city and town

of developed countries.”     Pl.’s Trial Ex. 1, at 2.

     Pastor Adebayo Adeyokunnu (“Pastor Bayo”) is Victory Temple’s

pastor.    Pastor Bayo founded Victory Temple in August 1996 in

Laurel, Maryland.       In 2000, Victory Temple purchased property

located at 13701 Old Annapolis Road (the “Old Annapolis Road

property”) in Bowie, Maryland.           The Old Annapolis Road property

formerly   functioned   as   a   furniture    store    and   Victory   Temple

renovated and repurposed it.      In 2002, Victory Temple began using

the Old Annapolis Road property as a church.             Thus, as of 2002,

there were two Victory Temple parishes in Maryland: one in Laurel,

Maryland and one in Bowie, Maryland.

     Since opening at the Old Annapolis Road property, Victory

Temple’s membership has grown from 500 members in 2002 to over

                                     2
         Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 3 of 30



2,000 members currently.1         The Old Annapolis Road property has an

occupancy limit of 521 total seats.          Pl.’s Trial Ex. 51.    In 2012,

Victory Temple began leasing a neighboring property, 13633 Old

Annapolis Road in Bowie, Maryland.            Pl.’s Trial Ex. 5.     Victory

Temple uses the leased property as a place of worship for its

teenaged members.       Additionally, Victory Temple occasionally rents

13711 Old Annapolis Road and uses it as an extension for additional

capacity.         Pl.’s Trial Ex. 9.        Thus, in addition to the Old

Annapolis Road property, Victory Temple utilizes at least two

additional properties to accommodate its growing congregation.2

     Victory Temple began searching for land to purchase for

building a new church approximately seven years ago.                 Victory

Temple     also    started   a   building   fund   and   parishioners     began

contributing to it.          The space limitations of the Old Annapolis

Road property prompted the search.          Victory Temple’s services were

too crowded and the parking lot at the Old Annapolis Road property

was insufficient.       Pastor Bayo testified that when the parking lot

is full, parishioners park on Old Annapolis Road and Victory Temple

employs off-duty police officers to help manage their cars.                The


     1 In the trial brief and during trial, the County emphasized
that Victory Temple’s attendance records do not reflect 2,000
members “because the entire membership does not [attend] church
every Sunday.” (ECF No. 46, at 8).

     2 Pastor Bayo also testified at trial that Victory Temple
occasionally rents Bowie High School for its annual “Power
Explosion” event.
                                       3
         Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 4 of 30



Old Annapolis Road property does not have a fellowship hall where

the Victory Temple congregation may gather as one community.

Pastor Bayo explained that parishioners currently meet in the lobby

and the parking lot after services.

     Victory Temple created a building committee to search for new

land and employed a realtor.           The first property that Victory

Temple considered was Outlots A, B, and C in the Mount Oak Estates

Subdivision (the “Westbrook property”).          The Westbrook property is

in Bowie, a requirement for the property to be considered for

purchase.      Victory Temple hired an engineering firm, Ben Dyer

Associates, Inc. (“BDA”), to analyze the Westbrook property.              In

February 2016, BDA prepared a feasibility study and presented its

findings to Victory Temple.3          Based on BDA’s feasibility study,

Victory Temple decided against purchasing the Westbrook property.

     Victory Temple continued its search.               The next property

Victory Temple considered was 14403 Mount Oak Road (the “Mount Oak

Road property”).       The Mount Oak Road property is also in Bowie,

near the intersection of Church Road and Mount Oak Road.            In April

2017, Victory Temple again engaged BDA to perform a feasibility

study.      Pl.’s Trial Ex. 18.        Pastor Bayo understood that the

feasibility study would analyze Victory Temple’s ability to build




     3 The parties contest the admissibility of BDA’s feasibility
study for the Westbrook Property. Consulting the study’s contents
is unnecessary and it will not be admitted.
                                       4
        Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 5 of 30



a church on the property.         Pastor Bayo also understood that BDA

would analyze the property for water and sewer service.

        On August 22, 2017, BDA presented its feasibility study for

the Mount Oak Road property to Victory Temple.            Pl.’s Trial Ex.

19.     The feasibility study noted that the Mount Oak Road property

“is currently zoned R-E[]” and that “[a] church is a use by right

in this zone and development of this use is permitted pursuant to

the preparation of a Preliminary Plan of Subdivision and a Detailed

Site Plan.”       Id., at 1.   The feasibility study also explained that

the Mount Oak Road property “is in water and sewer category 5, an

area planned for a future community water and sewer system.”             Id.,

at 3.    BDA concluded that “the proposed church is feasible.”           Id.,

at 4.        Based on the feasibility study, Pastor Bayo testified he

was “fully convinced” building a church on the Mount Oak Road

property was possible.         Victory Temple purchased the Mount Oak

Road property in February 2018.

        The crux of this action is the County’s denial of Victory

Temple’s application to amend its water and sewer category from

Category 5 – Future Community Service to Category 4 – Community

System Adequate for Development Planning.

        A.     Process

        Two plans are particularly relevant to this case: the Plan

Prince George’s County 2035 Approved General Plan (“Plan 2035”)



                                      5
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 6 of 30



and the Prince George’s County Water and Sewer Plan (the “Water

and Sewer Plan”).

               1.    Plan 2035

     Plan 2035 is a 20-year general plan and “blueprint for long-

term growth and development in Prince George’s County.”                         Stip. Ex.

4, at 5. Plan 2035 “take[s] a comprehensive view of [the County’s]

opportunities and challenges[]” and “uses that information to

create     a    bold     new    vision,   countywide          land      use   plan,    and

implementation framework.”            Id. at 8.       “Plan 2035 does not take a

property-level view of the County or change land use designations

or zoning on individual properties.”                 Id.

     Two maps “establish the framework for achieving the Plan 2035

vision – the Growth Policy Map and the Strategic Investment Map.”

Stip. Ex. 4, at 14.            “The Growth Policy Map reflects the Plan 2035

vision and visually communicates where and how Prince George’s

County should grow over the next 20 years[.]”                    Id.       “The Strategic

Investment Map identifies where [Prince George’s County] should

invest the majority of county, state, and federal resources in the

near- and mid-term in order to create meaningful long-term change

and increase [its] commercial tax base.”                   Id.

     The        Growth     Policy      Map         introduces          six    new      area

classifications:          (1)      employment         areas;         (2)      established

communities; (3) future water and sewer service areas; (4) local

centers;       (5)   regional      transit       districts;      and    (6)    rural    and

                                             6
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 7 of 30



agricultural areas.      Stip. Ex. 4, at 18.         It also demarcates “the

growth boundary.”      Id.   “The growth boundary is important because

it designates the areas that are eligible to receive public water

and [sewer] service and impacts where [Prince George’s County]

grow[s] and develop[s].”           Id.       The Mount Oak Road property is

within the growth boundary and classified as a future water and

sewer service area. Plan 2035 describes the future water and sewer

service area classification as follows:

     Development is largely determined by the availability
     and capacity of water and sewer service (see Growth
     Boundary on Page 18). Controlling the expansion of water
     and sewer service is the easiest and most effective way
     a jurisdiction can manage and phase growth. Plan 2035
     recommends placing properties that are located within
     the Growth Boundary, but which have not been approved
     for a water and sewer category change (which would allow
     for denser development) in Future Water and Sewer
     Service Areas. The Future Water and Sewer Service Areas
     are holding zones in which near-term development is
     deferred until additional residential capacity is
     required.

Id. at 20.

     The Strategic Investment Map helps Prince George’s County

“determine     where   and   how    to   focus   [its]   Capital   Improvement

Program” and targets public sector funding and incentives to four

areas:   (1)     downtowns;        (2)   the     innovation   corridor;   (3)

neighborhood revitalization; and (4) priority preservation areas.

Stip. Ex. 4, at 21; see also Stip. Ex. 5, at 2-22.             The Mount Oak

Property is not within an area identified for strategic investment

by the Strategic Investment Map.

                                         7
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 8 of 30



           2.     The Water and Sewer Plan

      The Water and Sewer Plan implements Plan 2035.          Stip. Ex. 5,

at 1-1.   The Water and Sewer Plan “implements the land use and

development policies set by the County[]” and “guides the County

planning and development processes by setting out the criteria

under which both public and private water and sewer services can

be provided.”     Id.

      Chapter 2 of the Water and Sewer Plan “outlines the policies

and procedures for water and sewer planning, including the water

and   sewer     categories,   category   change   policies,    and     their

connection to the County’s development review process.”          Stip. Ex.

5, at 1-1. The Water and Sewer Plan demarcates the Sewer Envelope.

Id., at 2-2.      The Sewer Envelope is “a boundary beyond which no

community water and sewer facilities will be approved[]” and it

“serves to encourage growth in communities where water and sewer

services are approved and are sufficient for handling this growth.”

Id.   The Mount Oak Road property is within the Sewer Envelope.

There are six state category designations for water and sewer

service areas; the County modified the state designations and uses

four categories. Id., at 2-4. This litigation involves Categories

5 and 4 (a property progresses from one category to the next in

reverse-numerical order).        The Water and Sewer Plan describes

Category 5:



                                    8
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 9 of 30



     Future Community Service.    This category consists of
     land inside the Sewer Envelope that should not be
     developed until water and sewer lines are available to
     serve the proposed development. Properties in Category
     5 require a redesignation to Category 4 prior to the
     development review process. . . . Redesignation from
     Category 5 to Category 4 must proceed through a
     legislative amendment to the Water and Sewer Plan[.]

Id., at 2-4, 2-5.    The Water and Sewer Plan describes Category 4:

     Community System Adequate for Development Planning.
     This category includes all properties inside the Sewer
     Envelope for which the subdivision process is required.
     Redesignation from Category 4 to Category 3 may be
     requested through the Administrative Amendment process.
     In addition to the preliminary subdivision requirements,
     the redesignation will require that (1) the development
     proposal is consistent with the County’s development
     policies and criteria (Section 2.1.4) and the State
     Growth Act; (2) adequate capacity exists; and (3) the
     projects for necessary system improvements are included
     in the approved WSSC Capital Improvement Program (CIP).
     Any inconsistencies or inadequacies with the above
     criteria must be eliminated prior to redesignation to
     Category 3.

Id., at 2-5.   Chapter 6 of the Water and Sewer Plan details “[t]he

procedures and requirements to amend the Water and Sewer Plan and

to    amend     water      and     sewer       service         categories[.]”

Id., at 1-1. “Requests for changes to these categories, also known

as the Water and Sewer Plan Amendments, can be achieved through

two processes: [t]he [l]egislative [a]mendment process and the

[a]dministrative    [a]mendment    process.”       Id.,    at     6-2.    The

legislative amendment process applies when, as here, “changes are

proposed from Category 6 or 5 to Category 4.”            Id.




                                    9
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 10 of 30



     The    legislative   amendment        process    involves    the   Prince

George’s    County   Council   (the    “County       Council”),   the   Prince

George’s    County   Department     of     Permitting,     Inspections     and

Enforcement (“DPIE” and formerly, the Department of Environmental

Resources),    the   County    Executive,     and    the   Maryland-National

Capital Park and Planning Commission (“M-NCPPC”).            Stip. Ex. 5, at

6-2, 6-3.     Although each entity offers input, the authority to

amend the Water and Sewer Plan “resides with the County Council,

following recommendations by the County Executive.”               Id., at 6-1.

Section 6.3 of the Water and Sewer Plan outlines the legislative

amendment process:

          The County Executive has delegated the management
     of the Water and Sewer Plan, including the preparation
     of Legislative Amendments, to [DPIE]. [DPIE] is at the
     forefront in implementing the County’s goals, objectives
     and legal requirements for providing water and sewer
     service in Prince George’s County . . . through the
     Department’s protection of the County’s natural and
     manmade resources. In its management of the Water and
     Sewer Plan and amendments, [DPIE] evaluates, prepares
     and submits proposed Legislative Amendments for the
     County Executive’s review and recommendation.[4] These
     recommendations are then sent with an accompanying
     proposed Council Resolution for consideration by the
     County Council.

          The County Council provides a notice of the pending
     amendments to the public and County and State agencies
     prior to a public hearing.     Anyone interested in an
     amendment or an application in the proposed Water and
     Sewer Plan amendment package may testify at the public

     4 DPIE refers applications for amendments to various agencies
for review, incorporates comments received from the reviewing
agencies, and prepares a report evaluating the applications (the
“Staff Report”). Stip. Ex. 5, at 6-3.
                                      10
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 11 of 30



     hearing. After the public hearing, a work session of
     the appropriate County Council Committee is held. After
     considering matters raised at the public hearing and
     work session, the County Council acts on the proposed
     Legislative Amendments.   The County Executive has ten
     days following adoption of the resolution to comment on
     the County Council’s action before the resolution is
     effective.

Stip. Ex. 5, at 6-2, 6-3.     A separate process, the administrative

amendment    process,    applies   “when   changes   are   proposed    from

Category 4 to Category 3.”           Id., at 6-2.      There are three

legislative amendment cycles annually, except during election

years.    Id., at 6-3.   This action involves the December 2018 cycle

of amendments.5

     B.     Victory Temple’s Category Change Request

     After purchasing the Mount Oak Road property in February 2018,

Victory Temple met with the M-NCPPC staff in May 2018 to discuss

the proposed development and to obtain early impressions and

feedback.    Victory Temple presented BDA’s feasibility study and

the M-NCPPC staff provided comments for consideration, including:

(4) “[a] Water & Sewer category change will be required from S-5


     5 The parties agree that, without amendment to S-4 and W-4,
Victory Temple could not move to the next phase of the process,
i.e., to submit a preliminary plan of subdivision. That phase is
subject to complex laws and regulations and involves multiple
parties, including the Planning Board, a subset of the M-NCPPC.
Decisions of the Planning Board are subject to judicial review.
See, e.g., Garner v. Archers Glen Partners, Inc., 405 Md. 43
(2008). The M-NCPPC website’s development review information page
provides a flowchart that illustrates some of the process,
available at: http://www.pgplanning.org/DocumentCenter/View/1326
/Subdivision---Preliminary-Plans-PDF?bidId=.
                                    11
        Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 12 of 30



& W-5 to S-3 & W-3 (the S-4 & W-4 is the intermediate step)” and

(8)   “Transportation     section    does   not   believe   there    are    any

significant traffic concerns because the intersection was recently

improved[] i.e. review of other intersection in the surround[ing]

area will have to be checked however, to ensure this[.]”                  Pl.’s

Trial Ex. 39.

        Victory Temple submitted its application for a water and sewer

amendment and the County received the application on November 27,

2018.     DPIE circulated the application for review and comment.

Initially, the City Manager for the City of Bowie, the County

Executive, DPIE, and the M-NCPPC determined that Victory Temple’s

application met the Water and Sewer Plan criteria and recommended

approval.

        The City Manager for the City of Bowie, Alfred D. Lott, in a

memorandum dated January 31, 2019, concluded that the Mount Oak

Road property “meets the criteria for advancement to Category W-

4/S-4.     The abutting subdivision to the east (Woodmore Estates),

the subdivision and church across Mount Oak Road, as well as many

other parcels along the east side of Church Road, are already in

Category W-3/S-3.”       Pl.’s Trial Ex. 23.         Mr. Lott recommended

that Victory Temple’s application be approved.           The City of Bowie

City Council (the “City Council”) held two hearings.                The first

occurred on February 4, 2019, but the City Council “tabled action”

“[t]o hear from the Homeowners Associations in the area[.]”               Stip.

                                      12
        Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 13 of 30



Ex. 3.        At the second hearing, on February 19, 2019, “[s]ixteen

individuals addressed the . . . amendment request during the

Citizen Participation portion[.]”                Id.   Following the individuals’

testimony,        the     City   Council    “unanimously          voted    to   recommend

denial[.]”6        Id.

        The      County    Council,    on   March      12,   2019,       introduced   the

resolution        and     referred    the   resolution       to    the    Transportation

Infrastructure,            Energy     and      Environment         Committee       (“TIEE

Committee”).        On April 11, 2019, DPIE transmitted its staff report

to the County Council, including the recommendations of DPIE, the

County Executive, and the M-NCPPC that the Mount Oak Road property

“advance to Water and Sewer Category 4 – Community System Adequate

for Development Planning.”              Stip. Ex. 3.         On April 16, 2019, the

County Council held a public hearing regarding the December 2018

cycle       of   amendments.         Victory     Temple’s     application        garnered

significant interest.            Twenty residents testified at the hearing

to oppose Victory Temple’s application, including trial witnesses

James Albert, Carrie Bridges, and Jnatel Sims.


        6
       The Mayor of the City of Bowie subsequently wrote a letter,
dated March 15, 2019, to the County Council confirming the City
Council’s newfound opposition and summarizing the reasons advanced
by the citizens as: “(1) the County’s planning policies are not
met; (2) it is not clear how the proposal protects environmental
quality and public infrastructure (including existing water and
sewer service and Church Road); and, (3) property values may
decline.” Stip. Ex. 3. The letter also explained that there is
a CIP project for Church Road, which runs adjacent to the Mount
Oak Road property, “but the project is not currently funded.” Id.
                                            13
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 14 of 30



     The TIEE Committee met on April 23, 2019 to discuss the

December 2018 cycle of amendments.         Ms. Shirley Anthony-Branch

explained DPIE’s recommended approval:

     [W]hen Staff looks at applications, we look at them in
     totality in regards to the entire County, not specific
     to any district. When we reviewed the [RCCG], they met
     all the criteria that is adopted in the Water and Sewer
     Plan. And when they meet that criteria, unless there
     are some extenuating circumstances, our recommendation
     would always be to allow it to go to Category 4. And
     Category 4 is when the planning agency would be able to
     review this more succinctly, more in depth. And at that
     time, I believe that the community also gets involved.
     So, again, we saw no other extenuating circumstances
     other than when we arrived at the public hearing to know
     that there was some opposition by the homeowners in the
     area. If you look at your Staff Report, at the time the
     comments were requested from the City of Bowie, they
     withheld them, and they indicated that they did not want
     to make comment until after they held a public hearing.
     And the letter that you all received was received after
     the recommendation went forward to the County Executive.
     And again, based on the information that DPIE reviewed,
     our recommendation remains that the application met the
     criteria of the Water and Sewer Plan, and that’s all we
     look at.   That’s not our position to make any other
     judgment call.   We go by the Plan, and we uphold the
     Plan.

Stip. Ex. 3.   Ms. Anthony-Branch also testified at trial, to the

same effect.   Ms. Tiffany Williams-Jennings also spoke during the

April 23, 2019 TIEE Committee meeting and explained the M-NCPPC’s

recommended approval:

     The Planning Board, of course we met on April 11th, and
     Staff comments do note that the subject property is
     within the R-E Zone. A – the construction of a church
     on 28 acres is permitted in the R-E Zone.        It is
     important to note that the subject property is adjacent
     to the [Mulliken’s Delight] and cemetery, which is a
     designated Historic Site, a designated Prince George’s

                                   14
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 15 of 30



     County Historic Site. So, at the time the church goes
     through preliminary plan of subdivision, they will have
     to submit a Phase I archaeology survey as well as be
     reviewed by the Historic Preservation Commission. Also,
     at the time of the preliminary plan of subdivision, they
     will have to submit a Transportation Study to look at
     the impact the church will have on transportation
     adequacy.

Stip. Ex. 3.   Ms. Williams-Jennings did not testify at trial.          The

TIEE Committee then voted to deny Victory Temple’s application and

to retain the current water and sewer category for the Mount Oak

Road property “until more of the concerns are addressed.”              Stip.

Ex. 2.   Council Chair Todd Turner summarized the TIEE Committee’s

decision:

          There was substantial testimony [at the April 16,
     2019 public hearing] that an application for a 60,000-
     square-foot building with seating capacity for [1,200]
     to 2,000 persons with an estimated 750 parking spaces,
     particularly in an area where we have a history of
     speeding and accidents along Mt. Oak and Church Roads,
     and that is in the record, would also unduly burden the
     community. In addition, [Victory Temple], in both its
     application and testimony before the County Council has
     not provided any evidence nor demonstrated hardship in
     meeting these policies and criteria under the Water and
     Sewer Plan.     In addition, maintaining the current
     category of the property would not create an undue burden
     on or preclude the church in developing its property in
     the future consistent with the community character.

          Finally, obviously the City of Bowie, which borders
     this property and owns a major community park just south
     of this property and Church Road Park, conducted its own
     review and public hearing on this application.        In
     addition, the City Staff testified and provided written
     correspondence requesting a denial of this category
     change, which the [TIEE Committee] can take due notice
     of obviously by reference. So, where does that leave
     us? I believe there still needs to be work done amongst
     all the stakeholders involved in this process, whether

                                   15
       Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 16 of 30



       it’s the church, the surrounding communities, the City
       of Bowie and the County.

Stip. Ex. 3.       On May 7, 2019, the County Council received a new

draft of the resolution, substituted the second draft for the first

draft,    and    adopted       the   resolution   denying     Victory   Temple’s

application.       Stip. Ex. 2.

II.    RLUIPA

       The substantial burden provision of RLUIPA states:

       No government shall impose or implement a land use
       regulation in a manner that imposes a substantial burden
       on the religious exercise of a person, including a
       religious assembly or institution, unless the government
       demonstrates that imposition of the burden on that
       person, assembly, or institution (A) is in furtherance
       of a compelling governmental interest; and (B) is the
       least restrictive means of furthering that compelling
       governmental interest.

42 U.S.C. § 2000cc(a)(1).             The above provision “applies in any

case     in   which      the    substantial    burden   is    imposed    in    the

implementation of a land use regulation or system of land use

regulations, under which a government makes . . . individualized

assessments of the proposed uses for the property involved.”

§ 2000cc(a)(2).       If a plaintiff produces prima facie evidence to

support a RLUIPA violation, “the government shall bear the burden

of    persuasion    on    any   element   of   the   claim,   except    that   the

plaintiff shall bear the burden of persuasion on whether the law

(including a regulation) or government practice that is challenged

by the claim substantially burdens the plaintiff’s exercise of

religion.”      § 2000cc-2(b).       RLUIPA “shall be construed in favor of
                                          16
       Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 17 of 30



a broad protection of religious exercise, to the maximum extent

permitted by [its terms] and the Constitution[.]” § 2000cc-3(g).

III. Analysis

       A.      Land Use Regulation

       “The term ‘land use regulation’ means a zoning or landmarking

law, or the application of such a law, that limits or restricts a

claimant’s use or development of land[.]” 42 U.S.C. § 2000cc-5(5).

The    court    previously,     when   resolving        the   County’s     motion   to

dismiss, concluded that “the County’s denial of the water and sewer

amendment constitutes a land use regulation under RLUIPA.”                      (ECF

No. 20, at 12).         The County, in its trial brief and during trial,

challenges      that    conclusion     and    again     argues     that   legislative

amendments to the Water and Sewer Plan do not constitute zoning

laws, and therefore cannot be land use regulations subject to

RLUIPA.       (ECF No. 46, at 28-30).

       The     County   again   relies       on   Appleton    Regional      Community

Alliance v. County Commissioners of Cecil County, 404 Md. 92

(2008), to argue “that a proposed amendment to a county’s water

and sewer plan is not a zoning action[.]”                (Id., at 28).      The court

need    not    reiterate    the   reasons         the   County’s    argument   fails

particularly because the County fails to engage with the earlier

analysis.       (ECF No. 20, at 7-12).            The County also reasserts its

contention that state law, not federal law, controls the definition




                                         17
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 18 of 30



of the term “zoning.”7       (ECF No. 46, at 29-30).          The County

acknowledges “the general rule that terms in federal statutes are

defined with reference to federal law” but argues that the general

rule is inapplicable because “[z]oning equally is a quintessential

matter of local concern.” (Id., at 29). To support this argument,

the County cites two unpublished United States Court of Appeals

for the Fourth Circuit cases involving federal abstention.             (Id.,

at 29-30 (discussing I-77 Props., LLC v. Fairfield Cty., 288

F.App’x 108 (4th Cir. 2008) and Fourth Quarter Props. IV, Inc. v.

City of Concord, 127 F.App’x 648 (4th Cir. 2005))).             They are

unpersuasive.    The County cites no case applying state law to

define “land use regulation,” “zoning law,” or any other RLUIPA

terms.

     The County also characterizes the Water and Sewer Plan as “a

comprehensive planning document” and emphasizes the applicable

amendment process is legislative.       (ECF No. 46, at 21-28).        While

the Water and Sewer Plan may be a comprehensive planning document,

there is no question that water and sewer category change requests

occur parcel by parcel.     The Water and Sewer Plan, by outlining

the Sewer Envelope, defines the area “beyond which no community

water and sewer facilities will be approved[]” and “encourage[s]


     7 The County focuses on defining the term “zoning law”
ignoring that “RLUIPA refers, first to ‘land use regulation’ and
then, as part of the definition, includes ‘a zoning law.’” (ECF
No. 20, at 7).
                                   18
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 19 of 30



growth     in    communities    where     water         and    sewer   services   are

approved[.]”       Stip Ex. 5, at 2-2.             Within the Sewer Envelope,

however, “[t]he process of changing [water and sewer] categories

allows public water and sewer service to be staged according to

development proposals, and assures high quality development by the

landowner[.]” Id.       The Water and Sewer Plan therefore permits the

County to make “individualized assessments of the proposed uses

for the property involved.”        § 2000cc(a)(2).

     The    County’s     distinction      between        the    administrative    and

legislative       amendment     processes          is     similarly      unavailing.

According to the Water and Sewer Plan, the administrative process

applies “when changes are proposed from Category 4 to Category

3[]” and the legislative process applies “when changes are proposed

from Category 6 or 5 to Category 4.” Stip. Ex. 5, at 6-2. Notably,

two other property owners, Cresthill Baptist Church and Trinity

Lutheran Church, applied for an amendment during the December 2018

cycle of amendments.       Stip. Ex. 3.       These two property owners each

requested (and received) a category change from Category 5 to

Category 3.       Stip. Ex. 2.     This reality suggests some fluidity

between the administrative and legislative amendment processes and

undercuts the County’s assertion that the administrative amendment

process    “is    in   stark   contrast      to”    the       legislative   amendment

process.    (ECF No. 46, at 27).



                                        19
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 20 of 30



     B.     Substantial Burden

     The Fourth Circuit recently outlined the substantial burden

analysis:

          RLUIPA prohibits land use regulations that impose
     a “substantial burden” on religious practice, unless
     they are the least restrictive means of furthering a
     compelling   governmental    interest.       42   U.S.C.
     § 2000cc(a)(1).   A substantial burden exists where a
     regulation “puts substantial pressure on [the plaintiff]
     to modify its behavior.”        Bethel World Outreach
     Ministries v. Montgomery Cty. Council [(“Bethel II”)],
     706 F.3d 548, 556 (4th Cir. 2013).

          As relevant here, land use regulations can
     substantially burden religious exercise where an
     organization acquires property expecting to use it for
     a religious purpose but is prevented from doing so by
     the application of a zoning ordinance. In such a case,
     two questions are usually relevant to determining
     whether RLUIPA has been violated.

          First, is the impediment to the organization’s
     religious practice substantial? The answer will usually
     be “yes” where use of the property would serve an unmet
     religious need, the restriction on religious use is
     absolute rather than conditional, and the organization
     must acquire a different property as a result.      See
     Bethel [II], 706 F.3d at 557-58.

          Second, who is responsible for the impediment – the
     government, or the religious organization? In answering
     this   question,   we   have  considered   whether   the
     organization had a “reasonable expectation” of religious
     land use, see Bethel [II], 706 F.3d at 558, and whether
     the burden faced by the organization is “self-imposed,”
     see Andon, LLC v. City of Newport News, 813 F.3d 510,
     515 (4th Cir. 2016).

Jesus Christ is the Answer Ministries, Inc. v. Balt. Cty. (“JCAM”),

915 F.3d 256, 260-61 (4th Cir. 2019).




                                   20
        Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 21 of 30



        This is not a close call.               The County’s denial of Victory

Temple’s application for an amendment imposes a substantial burden

on Victory Temple’s religious practice.

        Victory Temple acquired the Mount Oak Road property expecting

to build a church.               The County’s denial of Victory Temple’s

application for a water and sewer category change substantially

burdens Victory Temple because Victory Temple cannot proceed with

its development plans while the property remains in Category 5.

The two JCAM questions are thus relevant.

        First, the denial of Victory Temple’s category change request

has prevented it entirely from developing its proposed church on

the Mount Oak Road property.            The Old Annapolis Road property is

insufficient        to    meet   Victory     Temple’s    needs.      Another    case

involving     the    County,      Reaching      Hearts   Int’l,   Inc.   v.   Prince

George’s Cty., 584 F.Supp.2d 766 (D.Md. 2008), aff’d 368 F.App’x

370 (4th Cir. 2010), is useful for the first question of the JCAM

substantial burden analysis.

        Pastor     Bayo     testified   that      Victory   Temple’s     attendance

regularly exceeds the Old Annapolis Road property’s 521-person

capacity.        Exceeding the capacity “has become a norm” and occurs

“almost every Sunday.”           Pastor Bayo testified that Victory Temple

turns     people     away    after   reaching      capacity,      frustrating   the

church’s fundamental evangelical beliefs.                   See Reaching Hearts

Int’l, 584 F.Supp.2d at 786-87 (“[The leased property] is not large

                                           21
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 22 of 30



enough     to    accommodate       [the     church’s]         congregation       (thereby

stifling        [the    church’s]         religious       mission     to     grow      its

congregation)[.]”).              Overcrowding        is   a    significant       problem

generally but especially on the first Sunday of each month when

Victory    Temple      holds     one   “thanksgiving”         service   for      all   its

parishioners.          The County argues that the monthly thanksgiving

service is not an edict or precept of the RCCG faith. This argument

is unpersuasive given RLUIPA’s explicit guidance that “religious

exercise” “includes any exercise of religion, whether or not

compelled by, or central to, a system of religious belief.”

§ 2000cc-5(7).          Lieutenant        Owen   Edoohonba,       a   Victory      Temple

parishioner,         also   testified       about     the      Old    Annapolis        Road

property’s significant limitations.

      Second,        Victory    Temple     had   a    reasonable      expectation       of

religious land use.            The Mount Oak Road property is zoned R-E and

a church is a use by right.               The County’s reliance on Andon, LLC

v. City of Newport News, 813 F.3d 510 (4th Cir. 2016) and Friends

of Lubavitch v. Balt. Cty., 421 F.Supp.3d 146 (D.Md. 2019) is

inapt. (ECF No. 46, at 38-42).              Andon involved a variance request.

813   F.3d      at   515.       Friends    of    Lubavitch      involved     a    special

exception.       421 F.Supp.3d at 164-65.

      Victory Temple also reasonably expected that its category

change request would be approved, although it is far from clear

that the “reasonable expectation” focuses on each step in the land

                                            22
       Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 23 of 30



use process.    JCAM, 915 F.3d at 261-62.       Victory Temple hired BDA

to assist its property search.         Before purchasing the Mount Oak

Road property, Victory Temple rejected another property on BDA’s

recommendation.     BDA’s feasibility study concluded “the proposed

church is feasible.”        Pl.’s Trial Ex. 19, at 4.          Pastor Bayo

testified that the BDA feasibility study “fully convinced” him

that building a church on the Mount Oak Road property was possible.

The County emphasizes, in its trial brief and on cross-examination,

the word “possible.”       (ECF No. 46, at 10 (“Plaintiff admits that

it understood that the change was only ‘possible.’”)).          The County

places too much weight on Pastor Bayo’s diction.              The Merriam-

Webster    Online      Dictionary   provides     three    definitions     of

“possible.”       “Possible,”    Merriam-Webster.com     (Merriam-Webster

2020), http://www.merriam-webster.com/dictionary/possible.               They

are:

            (1) (a):    being within the limits of ability,
                        capacity, or realization
                        // a possible but difficult task

            (1) (b):    being what may be conceived, be done, or
                        occur according to nature, custom, or
                        manners
                        // the best possible care
                        // the worst possible circumstance

            (2) (a):    being something that may or may not occur
                        // a possible surprise visit

            (2) (b):    being something that may or may not be
                        true or actual
                        // possible explanation


                                     23
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 24 of 30



            (3):      having an indicated potential
                      // a possible housing site

Id.   Synonyms include “achievable, attainable, doable, feasible,

practicable, realizable, viable, [and] workable.”           Id. (emphasis

added).8    “Although the ordinary meaning of a word normally aligns

with its dictionary definition, see Blakely v. Wards, 738 F.3d

607, 611 (4th Cir. 2013) (en banc), this general rule offers less

guidance    when   applied    to   a     word   [with   many   dictionary

definitions].”     Navy Fed. Credit Union v. LTD Fin. Servs. LP, ---

F.3d ----, 2020 WL 5014866, at *6-7 (4th Cir. Aug. 20, 2020).           “The

Supreme Court [of the United States] labels words of this nature

‘chameleons’ – that is, the color of their surroundings determines

their character.” Id. at *7 (collecting cases). Given the context

surrounding Victory Temple’s property search, the third definition

is applicable.     Moreover, as Victory Temple emphasized, there is

no evidence that the County has ever lawfully previously denied a

category change request, from Category 5 to Category 4, when the

requesting property owner generally fit the Water and Sewer Plan

criteria for an amendment.          Victory Temple had a reasonable

expectation that it could use the Mount Oak Road property to build

a church.    The County’s denial of Victory Temple’s category change




      8Searching Merriam-Webster’s Dictionary of Law yields the
same definitions and synonyms. Black’s Law Dictionary does not
define possible.
                                    24
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 25 of 30



request imposed a substantial burden on Victory Temple’s religious

exercise.

     C.     Strict Scrutiny

     A    land   use   regulation   “violates   RLUIPA   by   imposing    a

substantial burden on religious exercise only if the regulation

fails to satisfy strict scrutiny.”        Bethel II, 706 F.3d at 558

(citing 42 U.S.C. § 2000cc(a)(1)).         The County must therefore

demonstrate that its denial of Victory Temple’s application for an

amendment to the Water and Sewer Plan “is the least restrictive

means of furthering [a] compelling governmental interest.”               42

U.S.C. § 2000cc(a)(1).     It fails to do so.

     In its pretrial brief, the County set forth its understanding

of the law regarding compelling interests and least restrictive

alternative:

     Compelling interests are those that implicate “the
     government’s paramount interest in protecting physical
     or mental health, public safety, or public welfare.”
     American Life League, Inc. v. Reno, 47 F.3d 642, 655
     (4th Cir. 1995) (citing Sherbert v. Verner, 347 U.S.
     398, 403 (1963) and Wisconsin v. Yoder, 406 U.S. 205,
     230 (1972)). “Traffic safety qualifies as a compelling
     government interest.” Gbalazeh v. City of Dallas, Tx.,
     2019 WL 1569345, *2 (N.D. Tx. 2019).      See also Roman
     Catholic Archdiocese of Kansas City in Kansas v. City of
     Mission Woods, 337 F.Supp.3d 1122, 1139 (D. Kan. 2018)
     (citing Murphy v. Zoning Comm’n of Town of New Milford,
     148 F.Supp.2d 173, 190 (D. Conn. 2001) (“There appears
     to be no dispute that local governments have a compelling
     interest in protecting the health and safety of their
     communities through the enforcement of the local zoning
     regulations.”) (citations omitted)). . . .




                                    25
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 26 of 30



          The government’s conduct must be narrowly tailored
     to serve its compelling interest, which means that “no
     less   restrictive   alternative”    would   serve  the
     government’s purpose.     Antietam Battlefield KOA v.
     Hogan, 2020 WL 2556496, *12 (D. Md. 2020) (citation and
     internal quotation marks omitted). To meet this burden,
     the government does not need to refute all conceivable
     alternatives, short of the decision it made. Hamilton
     [v. Schriro, 74 F.3d 1545, 1556 (8th Cir. 1996)].
     “Justice Blackmun recognized the dilemma in a least
     restrictive   means   analysis:   ‘A   judge  would  be
     unimaginative indeed if he [or she] could not come up
     with something a little less “drastic” or a little less
     “restrictive” in almost any situation, and thereby
     enable himself [or herself] to vote to strike
     legislation down.’” Id. (citation omitted).

          Furthermore, the plaintiff also bears a burden in
     this prong of the analysis. Hamilton, 74 F.3d at 1556.
     The plaintiff “must demonstrate what, if any, less
     restrictive means remain unexplored.” Id. (holding that
     the plaintiff “failed to enlighten us as to any viable
     less restrictive means that may remain viable to the
     prison officials short of prohibiting the sweat lodge
     ceremony entirely”).     If the plaintiff posits less
     restrictive alternatives, the plaintiff must also show
     “that the proposed less restrictive means would be
     equally effective in serving [the] State’s compelling
     interests.” Antietam Battlefield KOA, 2020 WL 2556496
     at *13 (citations omitted) (concluding that the
     plaintiff failed to show that allowing religious
     services and gatherings to continue subject to social
     distancing precautions would be equally as effective in
     serving the government’s compelling interest in slowing
     the spread of COVID-19).

(ECF No. 46, at 42-44).

     The County identifies “traffic safety” as its compelling

governmental interest.    Victory Temple argues that traffic safety

is a pretext and that the County Council acted in response to its

constituents’   religious    animus     expressed   during       the   public

hearings.    Even   if   traffic   safety   constitutes      a    compelling

                                   26
     Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 27 of 30



interest, and it likely does, the County wholly fails to link its

compelling interest to the denial of Victory Temple’s application

for an amendment.9      “A ‘compelling interest’ is not a general

interest but must be particular to a specific case; namely, the

interest requires the infringement of a particular right in this

case due to an interest of the highest order.”          Reaching Hearts

Int’l, 584 F.Supp.2d at 788.

     The area surrounding the Mount Oak Road property does have

traffic issues.    Church Road and Mount Oak Road are adjacent to

the Mount Oak Road property.       There is a $9.5 million CIP for

Church Road, but the project is not currently funded.           This CIP

project “has been in the program since 2006.”      Stip. Ex. 3.    Joseph

Meinert, the City of Bowie Planning Director, when discussing the

CIP project at the April 16, 2019 public hearing testified that

“the sad part is that the funding has been placed in the beyond

six years category, which means there is no funding available for

road improvements[.]”    Id.   The County has therefore been aware of




     9 Victory Temple objected to the County’s introduction of
evidence that was not considered by the County Council. (ECF No.
47, at 31-34).     The County may admit any evidence that was
available to the County Council when it rendered its decision. To
the extent the County relies on evidence of traffic accidents post-
dating the County Council’s decision, the County undermines its
position.   The ongoing traffic safety issues underscore first,
that Victory Temple did not cause the traffic issues on Church
Road and Mount Oak Road and second, that denying the category
change request has not ameliorated them.
                                   27
        Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 28 of 30



necessary road improvements for ten years prior to Victory Temple’s

category change request.

        Mr. Albert, Ms. Bridges, and Ms. Sims all testified at trial

and provided anecdotal evidence that similarly demonstrates the

need for improvements to Church Road and Mount Oak Road.                                    Mr.

Albert    testified       that    he     and    his    wife    have      been      the   first

responders to numerous car crashes on Church Road that required

emergency       transportation.           Ms.       Sims    testified       that    vehicles

routinely       veer    off      Mount    Oak        Road    and     strike       her    fence

necessitating repairs.            Ms. Bridges testified regarding the heavy

traffic    on    the    weekend,       when    she     travels      on   Church      Road   to

coordinate sports events for the Bowie Boys and Girls Club.

        The County argues that approving Victory Temple’s category

change request will make the existing traffic issues even worse.

But Victory Temple did not cause the current traffic issues and

there is no reliable evidence that the activities of the church

would exacerbate those issues.                      More importantly, the County’s

denial of Victory Temple’s application is not the least restrictive

means    of   ameliorating        them.         The    County       fails    to    link     its

compelling governmental interest to its action.                           The County did

not provide any traffic studies to support its contention that

approving       Victory       Temple’s         category       change      request        would

exacerbate the existing traffic issues (or that denying Victory

Temple’s      request     would    ameliorate          them)       and   relies     only    on

                                               28
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 29 of 30



anecdotes        from   neighboring   property         owners.         Reaching   Hearts

Int’l,     584    F.Supp.2d   at   789     (“As    a       threshold    matter,     it   is

difficult for [the County] to argue that its actions were the least

restrictive means to achieve its compelling interests because [the

County] did not commission, examine, or adduce any evidence at

trial in the form of data, studies, or reports indicating what (if

any) [the church’s] water and sewer category change applications

or   subdivision        proposal   would    have       .    .   .   This    absence      of

qualitative       and   quantitative     evidence          on   [the    County’s]    part

undermines any assertion that it fully and adequately considered

any alternatives to its outright denials[.]”).                         Indeed, Chairman

Turner’s statement that “there still needs to be work done amongst

all the stakeholders involved in this process” is telling.                          Stip.

Ex. 3.     The development review process contemplates the dialogue

Chair Turner suggests, but Victory Temple cannot participate in

the development review process until the County approves its

category change request and designates the Mount Oak Road property

Category 4.10


      10
       The County’s suggestion in its trial brief (ECF No. 46, at
43) that the “County Council” would not be able to weigh in on the
traffic issues at the next stage of the process because it plays
no part in reviewing the Planning Board misses the obvious. The
defendant here is the County, not the Council. The Planning Board
consists of the members of the M-NCPPC from Prince George’s County.
See Cty. Council of Prince George’s Cty. v. Zimmer Dev. Co., 444
Md. 490, 522, 528 (2015); Md.Code Ann., Land Use § 15-102 (“Subject
to the approval of the County Executive, the County Council shall
appoint each commissioner from Prince George’s County.”); id. §
                                           29
      Case 8:19-cv-03367-DKC Document 58 Filed 09/09/20 Page 30 of 30



IV.   Conclusion

      For the foregoing reasons, the court finds that the County

violated RLUIPA in denying Victory Temple’s application for a

category change from W5 and S5 to W4 and S4.           A conference call

will be scheduled to discuss the proper relief.         A separate order

will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




20-201 (“The commissioners from each county are designated as the
Montgomery County Planning Board or the Prince George’s County
Planning Board, respectively”).
                                    30
